DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WRIGHT JR. et al. (WO 2018/222756), hereinafter WRIGHT JR..


In claim 1, WRIGHT JR. teaches 
A system (FIG.1), comprising: 
a processor (FIG.2, 202); and 
memory comprising computer-executable code that, when executed by the processor, causes a computing device to (FIG.2, 204): 
receive a query input indicative of an identity of an industrial automation device ([0035] Augmented reality systems can be programmed to automatically locate and identify objects from within the view of the images captured by a camera of an electronic device (e.g., a mobile phone, table computer, “virtual looking glass”, etc.)); 
search a database based on the query input to identify one or more workflow datasets corresponding to the identity of the industrial automation device ([0037] At block 405, one or more image(s) including at least a portion of an object are captured using a camera. At block 410, the processor recognizes the object from the captured image(s). That is, the processor may recognize that the captured image includes an object which can be identified from an object database), wherein the one or more workflow datasets comprises: 
one or more instructions associated with one or more operations of the industrial automation device ([0037] the processor may automatically select one of the objects to be matched with a record in the object database based on at least one of: the object’s size, the object’s position within the image, etc. [0047] Once the object has been detected by the electronic device, the device can provide an indication to the user that the object has been detected, such as by presenting an augmented reality overlay corresponding to the object as shown on a display of the device. The device can also 
one or more virtual objects associated with the one or more instructions ([0094] Virtual navigation may generally refer to decoupling of the remote user’s (or the local user’s) view from the live streamed video and locating the remote user within the tracked environment “virtually” by displaying a reconstruction of the remote user’s position within the environment [0101] Given this data as well as data about the local user’s actions — e.g., where the local user looked and/or drew annotations — certain embodiments may automatically select a set of views (e.g., a combination of an image and corresponding perspective of the camera at the time the image was taken) that provide coverage of an object with which the local user is interacting.); and 
display one or more visualizations representative of the one or more workflow datasets via an electronic display of the computing device, wherein each of the one or more visualizations is configured to receive an input configured to cause the processor to receive at least a portion of a respective workflow dataset ([0118] recorded sessions can be used in conjunction with object recognition and/or SLAM to overlay recorded annotations over video captured from a new environment. Thus, many users in varying environments but dealing with similar issues with the same or similar object may be able to utilize the pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same object).  

In claim 2, WRIGHT JR. teaches 
The system of claim 1, wherein the computer-executable code that, when executed by the processor, causes the computing device to search the database comprises filtering a plurality of datasets in the database based on a permission level associated with a user, a subscription level associated with the user, equipment of an industrial automation system associated with the industrial automation device, or any combination thereof ([0035] Augmented reality systems can be programmed to automatically locate and identify objects from within the view of the images captured by a camera of an electronic device (e.g., a mobile phone, table computer, “virtual looking glass”, etc.)).  

In claim 3, WRIGHT JR. teaches 
The system of claim 1, wherein the computer-executable code that, when executed by the processor, causes the computing device to: 
receive image data from an image sensor representative of the industrial automation device ([0037] At block 405, one or more image(s) including at least a portion of an object are captured using a camera.); 
compare the image data to stored image data corresponding to an industrial automation product ([0037] At block 410, the processor recognizes the object from the captured image(s). That is, the processor may recognize that the captured image includes an object which can be identified from an object database); and 
determine that the industrial automation device corresponds to the industrial automation product based on the image data matching the stored image data by a threshold amount ([0037] the processor may automatically select one of the objects to be matched with a record in the object database based on at least one of: the object’s size, the object’s position within the image, etc.).  

In claim 4, WRIGHT JR. teaches 
The system of claim 1, wherein the computer-executable code that, when executed by the processor, causes the computing device to: 
identify one or more industrial automation devices within a threshold distance from a location of the computing device ([0096] In the situations where the environment in which the local worker is required to work is relatively large, it may be desirable for the remote individual to navigate the space of the environment independently of the local user to enable the remote individual to provide annotations to the portions of the environment in which the user is not currently located and/or to guide the user to a desired location within the environment); and 
search a subset of a plurality of datasets in the database based at least in part on the query input and the one or more industrial automation devices ([0096] the remote individual is able to capture snapshots (e.g., images) from the screen during the session and annotate the captured snapshots. The localization of these annotations can be determined by the system based on the location of the objects within the snapshot to be anchored to objects in the local user’s environment).  

In claim 5, WRIGHT JR. teaches 
The system of claim 4, wherein the computer-executable code that, when executed by the processor, causes the computing device to identify the one or more industrial automation devices comprises: 
transmitting a first signal to a location anchor at a first time ([0129] Each annotation may be saved with reference to a spatial relationship to the object and a temporal relationship to a time within the session); 
receiving a second signal from the location anchor at a second time ([0130] the expert may initiate a second augmented reality session, capturing an object in his/her environment and superimposing a new session and/or objects on the saved annotations); 
determining a duration of time between the first time and the second time ([0129] Each annotation may be saved with reference to a spatial relationship to the object and a temporal relationship to a time within the session); and 
correlating the duration of time to the location of the computing device ([0130] the each annotation is superimposed in spatial relationship to the second object based on the saved spatial relationship and in temporal relationship to a time within the second augmented reality session based on the saved temporal relationship).  

In claim 6, WRIGHT JR. teaches 
The system of claim 4, wherein the computer-executable code that, when executed by the processor, causes the computing device to identify one or more industrial automation devices within the threshold distance from the computing device comprises:  532020P-022-US 
determining a distance between a respective one of the one or more industrial automation devices and the computing device based at least in part on the location of the computing device ([0179] the database may be filtered according to geolocation to identify objects at that geolocation, which are then compared to an image captured by the user device camera to determine what objects are shown that are also in the database. In some embodiments, the database may store environment maps and may be filtered or searched by the geolocation to retrieve an environment map of that particular geolocation); and 
determining that the distance is less than the threshold distance from the computing device ([0179] Once the environment map is retrieved, it is loaded the user device compares features of objects identified in an image captured by the camera of the user device with information from the environment map. When there is a match of objects in the image to information in the environment map, find the geometric relationship (pose) of the device relative to the environment. The user device then displays information from the environment map for objects that are visible within the view of the current camera image).  

In claim 7, WRIGHT JR. teaches 
The system of claim 1, wherein the industrial automation device comprises a controller, an input/output (I/O) module, a motor control center, a motor, a valve, an actuator, a temperature element, a pressure sensor, a human-machine interface (HMI), an operator interface, a contactor, a starter, a sensor, a drive, a relay, a protection device, a switchgear, a compressor, a network switch, a data center , a conveyor section, a mover, or any combination thereof ([0025] computing devices of the local user's interface [0145] a depth sensor to identify the 3D shape data of the object [0163] an audio input/output component).  

In claim 8, WRIGHT JR. teaches 
The system of claim 1, wherein the computing device comprises a pair of smart glasses or a pair of smart contacts, and wherein the electronic display is part of the pair of smart glasses or the pair of smart contacts ([0067] In addition to that the local user is able to hold the device 800 in one hand and reach into the environment while looking through the “virtual looking glass”. In this way the remote individual is able to see what the local user is doing and provide assistance while the user is interacting with an object. For example, the remote user can provide instructions to the local user such as: “Turn the knob a bit further, yes, just that much. Now stop!” The specific design of the camera 810 (positioned at the center of the back side of the screen 805 and having a focal length that provides a natural “look through” feeling in an arm reach distance) makes the experience natural and easy to use).  

In claim 9, WRIGHT JR. teaches 
The system of claim 1, wherein the computer-executable code that, when executed by the processor, causes the computing device to search the database by transmitting the query input to an additional computing system configured to communicatively couple to the database, wherein the additional computing system is configured to communicate with a plurality of computing devices ([0040] The object database may be stored locally on the electronic device or may be stored on a remote server accessed over a network such as the Internet (also referred to as being stored in the “cloud”). The processor may extract one or more of the visual features in order to use more than one type of visual feature in matching the object to a record in the object database or to search more than one object database).

In claim 10, WRIGHT JR. teaches (see Claim 1)
A method, comprising: 
receiving, via a processor, a query input indicative of an identity of an industrial automation device; 
searching, via the processor, a database based on the query input to identify one or more workflow datasets corresponding to the identity of the industrial automation device, wherein the one or more workflow datasets comprises:  542020P-022-US 
one or more instructions associated with one or more operations of the industrial automation device; and 
one or more virtual objects associated with the one or more instructions; and 
displaying, via the processor, one or more visualizations representative of the one or more workflow datasets via an electronic display communicatively coupled to the processor, wherein each of the one or more visualizations is configured to receive an input configured to cause the processor to download at least a portion of a respective workflow dataset.  

In claim 11, WRIGHT JR. teaches 
The method of claim 10, wherein searching the database comprises filtering a plurality of datasets in the database based on a product type input, a product input, an experience type input, or any combination thereof, wherein the product type input is representative of a product line of industrial automation devices, wherein the product input is representative of a type of device of the product line of industrial automation devices, and wherein the experience type input is representative of an operation that an operator is to perform to the industrial automation device ([0044] the object’s serial number, manufacture date, batch number, etc. [0045] information associated with the object, such as the name, model, part number, owner, serial number, or a unique identifier, etc. [0051] the remote user may follow a predetermined set of instructions to guide the local user through a troubleshooting process.).  

In claim 12, WRIGHT JR. teaches 
The method of claim 10, wherein searching the database comprises filtering a plurality of datasets in the database based on information received a code acquired via a scanner, a barcode acquired via the scanner, a digital link to a website, or any combination thereof ([0040] the extracted visual features can be characteristic data that can be used to identify the object based on matching the characteristic data to a record of an object stored in an object database [0041] the extracted visual features can include a machine-readable code. In some embodiments, the machine-readable code can be capable of being algorithmically decoded without a database lookup, such as a traditional barcode or a QR code [0056] the graphical marking is userdesigned, machine readable code, any appropriate machine-readable code can be used to identify the object or provide a link to a database to support initiation of communication.).  

In claim 13, WRIGHT JR. teaches  
The method of claim 11, comprising presenting a list of selectable options associated with the experience type input, wherein the list of selectable options comprises a preventive maintenance operation, a lock-out/tag-out operation, a start-up operation, a power-down operation, a part replacement operation, or any combination thereof ([0170] the user may be performing maintenance on a product and use the user device to identify individual parts of the product for ordering and replacement by pointing the user device at the product).

In claim 14, WRIGHT JR. teaches (see Claim 1)
A tangible, non-transitory computer-readable medium configured to store computer-executable code executable by a processor of a computing device that, when executed by the processor, cause the computing device to perform operations comprising: receiving a query input indicative of an identity of an industrial automation device; searching a database based on the query input to identify one or more workflow datasets corresponding to the identity of the industrial automation device, wherein the one or more workflow datasets comprises: 
one or more instructions associated with one or more operations of the industrial automation device; and 
one or more virtual objects associated with the one or more instructions; and 
displaying one or more visualizations representative of the one or more workflow datasets via an electronic display communicatively coupled to the processor, wherein each of the one or more visualizations is configured to receive an input configured to cause the processor to receive at least a portion of a respective workflow dataset.  

In claim 15, WRIGHT JR. teaches  
The non-transitory computer-readable medium of claim 14, the operations comprising filtering a plurality of datasets stored in the database based on a maintenance pattern indicative of a time for a maintenance operation is to be performed ([0168] if the user is prompted with a request about removing a part or completing a step, the user’s response may be used to remove the annotation. Alternatively, or additionally, the user may provide feedback as steps are completed to indicate to the system or user device that an annotation may be removed).  

In claim 16, WRIGHT JR. teaches  
The non-transitory computer-readable medium of claim 15, the operations comprising filtering a plurality of datasets stored in the database based at least in part on an experience type input received from the maintenance pattern ([0034] assembly of furniture and/or electronic devices, performing maintenance on machinery, diagnosing and/or troubleshooting mechanical errors, etc.).  

In claim 17, WRIGHT JR. teaches  
The non-transitory computer-readable medium of claim 14, the operations comprising rendering the virtual object via the electronic display, wherein the virtual object comprises one or more visualizations of one or more components associated with the industrial automation device ([0121] the recorded or stored help session (e.g., an AR help session) may be replayed in a virtual environment. Accordingly, the user viewing or replaying the help session may be immersed into the reconstructed environment and may experience the annotations (verbal and visual) and witness the issue and solution without having access to the real physical environment).  

In claim 18, WRIGHT JR. teaches 
The non-transitory computer-readable medium of claim 14, the operations comprising rendering the one or more instructions on the electronic display, wherein the one or more instructions are associated with a procedure to be performed on the industrial automation device ([0076] an AR experience may include tracking a target as well as providing predefined functionality to the user (e.g., step-by-step instructions may be provided to the user via the display and/or the audio output device).).  

In claim 19, WRIGHT JR. teaches 
The non-transitory computer-readable medium of claim 14, the operations comprising rendering the one or more instructions via the electronic display comprises rendering a visual cue comprising text overlaid on a respective one of the one or more visualizations corresponding to a respective one of the one or more workflow datasets ([0155] For example, the processing unit, after identifying an object as being a sink faucet, may access a CAD file of the sink faucet and use the CAD file to identify hidden components (e.g., components that are not readily visible) of the sink faucet. In some embodiments, this may be shown as a semi-transparent or transparent overlay view or layer. This overlay view may show all or some selectable parts. In some embodiments, the overlay view or the CAD file may include a menu or list of parts, where selection of an item in the menu or list by the user will highlight the part in the overlay view).  

In claim 20, WRIGHT JR. teaches  
The non-transitory computer-readable medium of claim 14, the operations comprising rendering the one or more visualizations via the electronic display, wherein the one or more visualizations are configured to be one or more overlaid visual renderings, and wherein the one or more visual renderings are overlaid on image data corresponding to a surrounding environment of the processor ([0213] The helper is able to draw annotations into the video - in the simplest form — into the videos that he’s receiving. Since there is a 3D representation behind that video the helper is basically drawing an annotation like a circle or a cross or something on, we can project this annotation that the helper is drawing on the 2D screen onto the 3D representation of the environment and get a third dimension for this annotation basically. So it would basically would be the same as he would be able to draw in the 3D environment onto the surface of the object. We then communicate this annotation back with its 3D position to the helpee and display this annotation as an augmentation (e.g., as additional graphics), basically the video overlay, on top of what the helpee is seeing. The annotation is basically rendered as a graphic item that is located in the 3D space. If the helpee is moving around, the helpee would basically perceive this annotation as sticking in the real world as if someone has painted something on the surface of the object in his real world).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157